In a separation action, plaintiff wife appeals from an order entered February 27, 1950, granting defendant’s motion to cancel a surety bond furnished, pursuant to an order made in said action, to secure payments of alimony. Appellant had been appointed receiver of respondent’s property in sequestration. Upon trial the parties entered into an oral stipulation which provided, among other things, that the receivership in sequestration should be vacated upon the filing of a bond by respondent to secure “the payment of alimony as the same may be awarded *790by the Court ”. An order was entered, upon consent of the attorney for respondent, which provided for such a bond, to secure “ all alimony which shall be awarded to the plaintiff by order or judgment of this Court ”, and respondent thereafter filed a bond conditioned on such terms. Subsequent to the entry of judgment of separation respondent moved for the order canceling said bond, on the grounds that the order requiring it was not in conformity with the stipulation of the parties, that it was intended to secure payments of temporary alimony only, that the bond did not survive the judgment, which did not provide for such survival, and that respondent was not in arrears in payments of alimony. Order reversed on the law, with $10 costs and disbursements, and the motion denied, without costs. The bond appears to conform with the terms of the stipulation, and no cause is shown in the moving affidavit sufficient to warrant its cancellation. Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ., concur.